Citation Nr: 1022517	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  05-00 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
including as secondary to service-connected posttraumatic 
stress disorder (PTSD) or fibromyalgia.  

2.  Entitlement to service connection for a neck disorder, 
including as secondary to service-connected PTSD or 
fibromyalgia.  

3.  Entitlement to service connection for foot fungus.  

4.  Entitlement to service connection for a cardiovascular 
disorder, including as secondary to service-connected PTSD or 
fibromyalgia, or an undiagnosed illness.  


ATTORNEY FOR THE BOARD

L. J. N. Driever




INTRODUCTION

The Veteran served on active duty from October 1976 to 
February 1977 and from November 1990 to July 1991, including 
in the Southwest Asia Theater of operations during the 
Persian Gulf War.  He also served in the New York Army 
National Guard.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of 
September 2003 and January 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

The Board remanded these claims to the RO for additional 
action in September 2007 and January 2009.  

The Board addresses the claims of entitlement to service 
connection for back and neck disorders, including as 
secondary to service-connected PTSD or fibromyalgia, in the 
REMAND section of this decision and REMANDS these claims to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  


FINDINGS OF FACT

1.  The Veteran has a current foot fungus that began during 
the Veteran's active service.

2.  The Veteran does not currently have a cardiovascular 
disorder.


CONCLUSIONS OF LAW

1.  Foot fungus was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  A cardiovascular disorder was not incurred in or 
aggravated by service, may not be presumed to have been so 
incurred, and is not proximately due to or the result of 
service-connected PTSD or fibromyalgia.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1117, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is 
to notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009).

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  

These notice requirements apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).

In this case, the RO provided the Veteran VCAA notice on his 
claims by letters dated May 2001, November 2002, March 2004 
and March 2005, and March 2006.  

Some of the notice was provided after the initial 
adjudication of the claims.  The timing deficiency was cured 
by issuance of supplemental statements of the case after the 
notice was provided.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).


B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that it would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).  

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO endeavored to secure and associate with the claims file 
all evidence the Veteran identified as being pertinent to his 
claims, including service treatment records, post-service 
treatment records and information from the Social Security 
Administration (SSA).  In some cases, including with regard 
to post-service treatment records from Dr. Sarkis and service 
treatment records from the Veteran's first period of active 
duty and from his service in the New York Army National 
Guard, its efforts failed to produce the evidence identified.  

With regard to the former records, the Veteran did not 
provide the necessary authorization for VA to secure such 
records.  With regard to the other records and as the Board 
pointed out in its September 2007 Remand, the Veteran's 
original claims file, which housed these records, was lost.  

Records from the Veteran's first period of active service are 
missing.  Destruction of service medical records does not 
create a heightened duty on the part of VA to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its 
decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).  

Where service medical records are missing, VA also has a duty 
to search alternate sources of service records.  Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  

The RO informed the Veteran that it had attempted to obtain 
his service treatment and personnel records, but had learned 
that some, including those housed in one of his claims 
folders, had been lost.  See Dixon v. Derwinski, 3 Vet. App. 
261 (1992) (holding that, where a veteran's service medical 
records have been destroyed or lost, the Board is under a 
duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony, to support his claim).  The 
RO asked the Veteran to assist in reconstructing his service 
data, including by submitting additional information such as 
lay statements regarding service events.

The RO also endeavored to reconstruct the Veteran's service 
file, but the National Personnel Records Center (NPRC) 
responded negatively to the RO's inquiries regarding the lost 
records.  Destruction of service medical records creates a 
heightened duty on the part of VA to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its 
decision. Cromer v. Nicholson, 19 Vet App 215 (2005); Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).  Where service medical 
records are missing, VA also has a duty to search alternate 
sources of service records.  Washington v. Nicholson, 19 Vet. 
App. 362 (2005).

In this case, as previously indicated, after realizing that 
some of the Veteran's service treatment records had been 
lost, the RO searched alternate sources of records by 
requesting information from the Veteran and two service 
departments.  Thereafter, the Veteran did not furnish any lay 
statements or identify any other type of evidence for VA to 
assist the Veteran in securing.  By so doing, VA satisfied 
its heightened duty to assist the Veteran in the development 
of his claims.

The RO also afforded the Veteran VA examinations, during 
which examiners discussed the etiology of the Veteran's foot 
fungus and chest pains.  


II.  Analysis 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); Espiritu, 2 Vet. App. 
at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be presumed for certain conditions, 
including cardiovascular-renal disease, if it is shown that a 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
one such condition became manifest to a degree of 10 percent 
within one year from the date of discharge, and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2009).

Service connection may also be presumed for certain 
conditions under 38 U.S.C.A. § 1117, based on service in the 
Persian Gulf.  More specifically:

(a)(1) The Secretary may pay compensation 
under this subchapter to a Persian Gulf 
veteran with a qualifying chronic 
disability that became manifest (A) 
during service on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or (B) to a degree of 10 
percent or more during the presumptive 
period prescribed under subsection (b).

(a)(2) For purposes of this subsection, 
the term "qualifying chronic disability" 
means a chronic disability resulting from 
any of the following (or any combination 
of any of the following): (A) An 
undiagnosed illness; (B) A medically 
unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of 
signs or symptoms; 
(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) warrants 
a presumption of service connection.

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia Theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.

* *

(f) For purposes of this section, the 
term "Persian Gulf veteran" means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
Theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West 2002).

The regulation implementing the foregoing statute provides, 
in relevant part, that except as provided otherwise, VA shall 
pay compensation in accordance with chapter 11 of Title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability, 
provided that such disability (I) became manifest either 
during active duty in the South West Asia theater of 
operations during the Gulf War, or to a compensable degree no 
later than December 31, 2011, and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (2009).

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R.
§ 3.317(a)(3) (2009).  Disabilities that have existed for at 
least six months and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered "chronic."  38 C.F.R. § 3.317(a)(4) 
(2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Foot fungus.  

According to statements he submitted during the course of 
this appeal, the Veteran first developed and received 
treatment for a foot condition in 1991, while serving in 
Saudi Arabia during the Persian Gulf War.  Allegedly, at that 
time, the condition affected one foot, but now, it affects 
both.  The Veteran asserts that he has continuous symptoms 
since the initial manifestation.  

Post-service medical documents, including treatment records 
dated since 1996 and a report of VA examination conducted in 
June 2009 and an addendum medical statement dated September 
2009, confirm that the Veteran has foot fungus.  The question 
is thus whether this condition is related to the Veteran's 
active service.  

The Veteran's service treatment records from his period of 
active duty in the Persian Gulf reflect no in-service foot 
complaints, including of the skin, and no diagnosis of fungus 
affecting any body part.  During a periodic examination 
conducted in August 1995, years after his Persian Gulf 
service, the Veteran indicated that he had not had any skin 
diseases or foot trouble and the examiner noted normal 
clinical evaluations of the skin and feet.

A medical professional first noted foot fungus during VA 
outpatient treatment in April 1996.  It was reported that the 
condition had been present on and off for three years.  At a 
Persian Gulf Registry evaluation conducted in June 1996, the 
veteran indicated that he had developed this condition in the 
Persian Gulf.  A VA treatment record dated in July 1996, 
contains a notation that foot fungus had been present for 
many years.  Since then, including during outpatient 
treatment visits and, most recently, during a June 2009 VA 
dermatological examination, medical professionals have 
confirmed the presence of a foot fungus.  

At the June 2009 VA examination the examiner reported that he 
had reviewed the claims folder.  He reported that the Veteran 
had developed a foot fungus, diagnosed as tinea pedis, in 
service.

In a September 2009 addendum, the same VA examiner concluded 
that such fungus was not likely incurred in or aggravated by 
the Veteran's active service.  The examiner stated that his 
earlier opinion was based on the Veteran's "historical 
recollections" and not on "documentation from the military 
records."  He elaborated that "a detailed review of the 
claims folder failed to document any skin condition that 
occurred while the veteran was in active military service."

The examiner has provided contradictory opinions.  While he 
reported in the first opinion that he had reviewed the claims 
folder, he asserted in the second that he had based the 
opinion only on what the Veteran had told him.  

The examiner's second opinion is inadequate because it 
required "documentation from the military records" and did 
not report consideration of the Veteran's competent reports 
of symptoms dating back to service.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).  

The first opinion was adequate on its face.  While the 
examiner may have considered only the Veteran's reports, 
there is no indication that those reports were inaccurate.  A 
medical opinion based on a Veteran's reports is inadequate 
only if those reports are inaccurate.  Coburn v. Nicholson, 
19 Vet. App. 427 (2006).

Weighing the examination reports with the Veteran's reports 
of a continuity of symptomatology beginning in service, the 
Board concludes that the evidence is in relative equipoise.  
Resolving reasonable doubt in the Veteran's favor, 
entitlement to service connection for a foot fungus is 
granted.

2.  Cardiovascular Disorder

The Veteran also asserts that, since his service in the 
Persian Gulf, he has experienced chest pain, shortness of 
breath and heart palpitations.  Service connection has 
previously been established for chest pain as an undiagnosed 
illness under the provisions of 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.

The evidence of record does not support the Veteran's 
assertion that he currently has a cardiovascular disorder 
that is related to his active service.  His service treatment 
records from his period of active duty in the Persian Gulf 
reflect no 
in-service cardiac complaints or diagnosis of a 
cardiovascular disorder.  

During a periodic examination conducted in August 1995, the 
Veteran reported that he had not had any dizziness or 
fainting spells, shortness of breath, pain or pressure in the 
chest, palpitations or a pounding heart, or heart trouble.  
The examiner noted a normal clinical evaluation of the heart.

Following discharge from service, in June 1996, the Veteran 
underwent a Persian Gulf registry evaluation, during which he 
first reported chest pain, shortness of breath and occasional 
palpitations.  Testing initially revealed abnormalities, 
including sinus bradycardia, early repolarization and a lack 
of an increase of blood pressure while exercising, which 
demanded further, more comprehensive testing.  Such testing, 
conducted in 1996 and 1997, resulted in medical 
professionals' diagnoses of atypical chest pain and notations 
that the Veteran had no active heart disease, including 
ischemic.  

Since then, during outpatient treatment visits, medical 
professionals have objectively confirmed the chest pain and 
characterized it as musculoskeletal in nature; no medical 
professional has diagnosed a cardiovascular disorder (VA 
outpatient treatment records note an active problem list that 
includes cardiac dysrythmia, but no diagnosis thereof).  In 
addition, during a VA cardiovascular disease examination 
conducted in June 2009, an examiner noted that there was no 
medical evidence of cardiovascular disease and that the 
Veteran adamantly denied having any type of such disease.  

During a VA muscles examination conducted in June 2009, an 
examiner related the Veteran's chest pain to muscle 
impairment, not a cardiovascular disorder, and indicated that 
the pain might be multifactorial with multiple etiologies, 
including fibromyalgia, anxiety and/or chronic neck and spine 
pain.  

To prevail in a claim for service connection, a claimant must 
submit competent evidence establishing that he has a current 
disability resulting from service.  In this case, the 
Veteran's assertions constitute the only evidence diagnosing 
a cardiovascular disability.  Such assertions may be 
considered competent only when: (1) the layperson is 
competent to identify a medical condition, (2) the layperson 
is reporting a contemporaneous medical diagnosis, or (3) the 
lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an 
example that a layperson would be competent to identify a 
"simple" condition like a broken leg, but would not be 
competent to identify a form of cancer); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that 
the Board may not determine that lay evidence lacks 
credibility based merely on the absence of contemporaneous 
medical evidence).  
     
In this case, the Veteran is competent to state that he felt 
pain in his chest during service and continues to feel the 
same pain, but he does not possess a recognized degree of 
medical knowledge to attribute that pain to a cardiovascular 
disability.  The Board thus finds that the Veteran does not 
currently have a cardiovascular disability.  Based on this 
finding, the Board concludes that such a disability was not 
incurred in or aggravated by active service.

The weight of the evidence is to the effect that the Veteran 
has not had a cardiovascular disorder at any time during the 
course of this appeal.  See McClain v. Nicholson, 21 Vet. 
App. 319 (2007) (a current disability is shown if present at 
any time since the filing of the claim).  Inasmuch as a 
current disability has not been shown, a critical element of 
the claim is absent, and the claim is denied.


ORDER

Service connection for foot fungus is granted.  

Service connection for a cardiovascular disorder is denied.  


REMAND


Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing a claimant a medical examination or obtaining a 
medical opinion when an examination or opinion is necessary 
to make a decision on a claim.  In this case, the agency of 
original jurisdiction (AOJ) afforded the Veteran VA 
examinations in support of his claims for service connection 
for back and neck disorders.  However, the reports of those 
examinations, dated May 2001 and January 2005, are inadequate 
to decide these claims.  They provide unfavorable opinions 
with regard to whether the Veteran's current back and neck 
disorders are related to his active service, but do not 
address whether these disorders are related to the Veteran's 
service-connected PTSD and/or fibromyalgia.  Such an opinion 
is necessary as the Veteran has submitted multiple articles 
discussing the relationship between PTSD and other physical 
ailments, including arthritis.  

The VA examination reports are also deficient because, in 
ruling out a relationship between the back and neck disorders 
and the Veteran's active service, the examiners do not appear 
to base their conclusions on a review of the claims file or 
rationale.  The Veteran's service treatment records from his 
first period of active service and National Guard service 
have been lost.  However, service treatment records from his 
second period of active service and subsequent service in the 
National Guard are in the claims file and include a January 
1995 notation that the Veteran first injured his back in 
1982, during active duty.  

The Veteran was not on active duty in 1982, but he was 
serving in the National Guard, perhaps during a period of 
active duty for training or inactive duty training.  If such 
is the case, another opinion is needed regarding whether any 
current back disorder is related to the injury.  It is 
necessary to determine the nature of any service the Veteran 
had in 1982.

This case is therefore REMANDED for the following actions:

1.  Attempt to verify the Veteran's 
periods of inactive duty training or 
active duty for training in 1982.

2.  Arrange for the Veteran to undergo a 
VA spine examination in support of his 
claims for service connection for back 
and neck disorders, including as 
secondary to service-connected PTSD and 
fibromyalgia.  Forward the claims file to 
the physician for review of all pertinent 
documents therein and ask him or her to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) record the Veteran's medical 
history regarding his back, 
including his first back injury and 
whether it occurred during a period 
of active duty, active duty for 
training or inactive duty training, 
and any subsequent back injuries, 
including those sustained during 
post-service car accidents; 

b) diagnose all existing back and 
neck disorders; 

c) opine whether any back or neck 
disorder is at least as likely as 
not related to the Veteran's active 
duty, or any period of active duty 
for training or inactive duty 
training; 

d) if not, opine whether any back or 
neck disorder is proximately due to 
or related to the Veteran's service-
connected PTSD and/or fibromyalgia;

e) in offering these opinions, 
consider and discuss the articles 
the Veteran has submitted, which 
refer to a relationship between PTSD 
and various physical ailments; 

f) provide detailed rationale, with 
specific references to the record, 
for the opinions expressed; and 

g) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such 
is the case.

2.  The AOJ should review the claims 
folder to insure that it contains the 
information and opinions requested in 
this remand.

3.  If either benefit sought on appeal is 
not granted, provide a supplemental 
statement of the case.

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The Veteran need not 
act unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claims.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


